Exhibit (10)(p)

DESCRIPTION OF RESTRICTED STOCK UNITS GRANTED TO ANDREW J. MCKENNA

In recognition of his responsibilities as non-executive Chairman and upon the
recommendation of the Governance Committee of the Board of Directors (“Board”)
of McDonald’s Corporation (the “Company”), a Special Committee of the Board
awarded Andrew J. McKenna a grant of 12,453 restricted stock units (“RSUs”) on
June 9, 2010, pursuant to authority delegated by the Board. Each RSU represents
the right to receive, on the settlement date, one share of the Company’s common
stock or, at the Company’s discretion, cash equal to the fair market value
thereof. The RSUs will be settled on the later of (i) one year from the date of
grant or (ii) Mr. McKenna’s retirement from the Board. The RSUs will immediately
be settled upon Mr. McKenna’s death or if his service on the Board terminates
because he becomes disabled.

Mr. McKenna also received previous grants of RSUs, on the same terms as
described herein, as follows: 14,388 RSUs in 2009, 14,222 RSUs in 2008, 17,000
RSUs in 2007, 15,000 RSUs in 2006 and 10,000 RSUs in 2005. The prior grants are
disclosed in Exhibit 10(q) to Forms 10-Q filed with the Securities and Exchange
Commission (“SEC”) on August 6, 2009, August 6, 2008 and August 6, 2007,
respectively, and on Forms 8-K filed with the SEC on May 31, 2006 and May 16,
2005, respectively.